UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1604


JAY CLOGG REALTY GROUP, INC.; STANLEY ADOFF; AGV SPORTS
GROUP, INC.; MICHAEL PARROTTE; STEVEN G. BERRY; BREY CORP.;
DEBRA COLBERT; GERMANTOWN COPY CENTER, INC.; GOLD LEINS &
ADOFF; PEGGY HARRIS; HOLDEN ROGERS; KATHLYNNE RAMIREZ
ESQUIRE LLC; ANDREW RENGARTS; STEPHEN A. SHECHTEL; JAMES J.
TEMPLE JR. PA,

                Plaintiffs - Appellants,

          and

JAY CLOGG; ELMECO ENGINEERING, INC.; TIBOR SARKADY; MICHAEL
BREY; JOHNNY R. GARZA; KENSINGTON PHYSICAL THERAPY, INC.;
STANLEY SHAPIRO; JAMES J. TEMPLE, JR.,

                Plaintiffs,

          v.

METROPOLITAN LIFE INSURANCE COMPANY; METLIFE GROUP, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:15-cv-00493-DKC)


Submitted:   December 15, 2016              Decided:   February 3, 2017


Before DIAZ, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Stephen H. Ring, STEPHEN H. RING, P.C., Rockville, Maryland, for
Appellants. Robert R. Niccolini, OGLETREE, DEAKINS, NASH, SMOAK
& STEWART, P.C., Washington, D.C.; Daniel T. Stabile, SHUTTS &
BOWEN LLP, Miami, Florida, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Plaintiffs appeal the district court’s order denying their

Fed. R. Civ. P. 56(d) request, and granting summary judgment in

favor of Metropolitan Life Insurance Company and MetLife Group,

Inc., on Plaintiffs’ claims, brought pursuant to the Telephone

Consumer Protection Act, 47 U.S.C.A. § 227 (West 2014 & Supp.

2016), and the Maryland Telephone Consumer Protection Act, Md.

Code Ann., Com. Law §§ 14-3201 to 14-3202 (West 2013).                We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.               See Jay

Clogg Realty Grp., Inc. v. Metro. Life Ins. Co., No. 8:15-cv-

00493-DKC (D. Md. Mar. 8, 2016; May 2, 2016).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        3